UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1298


In Re:   ANTHONY D. MCCLELLAND, a/k/a Ant,

                Petitioner.




  On Petition for Writ of Mandamus.    (5:05-cr-00009-RLV-DCK-13)


Submitted:   June 1, 2010                    Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony D. McClelland, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony     D.    McClelland      petitions      for   a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).

He seeks an order from this court directing the district court

to act.   Our review of the district court’s docket reveals that

the   district    court    has   denied     McClelland’s     § 3582    motion.

Accordingly,     because   the   district    court   has   recently    decided

McClelland’s case, we deny the mandamus petition as moot.                    We

grant leave to proceed in forma pauperis.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                             PETITION DENIED




                                     2